ICENTRAERIC.

UN - TRAFA.L
DECRET N° 04 .0 4°
RARES Î À Es j
PORTANT EXTENSION ‘DU PERMIS Ne179 AU PERMIS D’ )L OITATION ET

D’AMENAGEMENT (PEA) 171 DE LA SOCIETE CENTRAFRICAINE

DE DEROULAGE Q CAD)

. pouvoirs de l'Etat ;

Vu PAct Constitutionnel n° 03 üu 12 de 2003, mo modifiant et complétant PAc
Constitutionnel. n° 02 du 15 es 2003, portant organisation provisoire :

pouvoirs de l'Etat ;

Vu la Loi n°90.003 du 9 juin 1990, Cod

Vu le Décret n° 03.331. du: 12 décembre. 2005, » par
Ministre, Chef du Gouvernement;

Vu le Décret n° 03.333 du 13 décembre . para nom
Membres du Gouvernement ;

Vu le Décret n° 04.014 du 16 janvier.2004, portant orgai
Ministère des Eaux, Forêts, nee et Pêches, et fixant

28 janvier 2004;

Vu le Procès Verbal de là Commission Spéciale Mi bution des
forestiers en date du 9 fsvrier 2004;

Article 1° : Il est attribué à la Société Centrafricain

Article 2 :

: Article 3:

. Article d :

d'Exploitation et ‘d’Amé

Ce permis est annexé m Pennis d'Exploitation et d'A
inscrit au sommier fore:(i:1 sous le numéro 171. \ ;

Ce permis en un (1) seul Lot est situé sur le secteur fores
(Circonscription forestière de MBaïki Le

I est défini comme suit :

Localisé entre 3240" et 4
Longitude Est, le pérmis compr

RON D 5
Au Nord : Suit Ja Toute nationale. n
Mbaïki ; Ê Fa tue

À PESst : Suit la limite ouzst du PEA*
niveau.de PISSA Ç s

Au Sud : Suit le cours de la Lob
165%

ï : ê Ÿ
À l’Ouest : Longe Ja linite Est dû PE
point côté 343, |

La jouissance du permis est subord ture ent
des Eaux, Forêts Chasses, et Pêches ‘et à Cenratièmin ‘dé Déroulage
(SCAD)d’un avenant au Cahier. des harges du pe (4

maximum de trente (30) jours à! r de la
Décret. î

la date

La signature d’un avenant à la convention proviso d'aménagement et
l'installation d’une cellule d’aménagement forestier 6 la société
seront établies dans un délai maxime quatre
Compter de la date de signatur Présent |

détermineront les nouvelles: conditions
Conformément aux indications des régleme

La Centrafricaine de Déroulage (SCAD tk re
totalité des loyers pour les trois premières. années dans
à compter de la notification du présent Décret. Les

me

Article 5

Article 6 :

la deuxième et troisième ‘année : seront ont 0!
déductibles des autres raxes'et redevances. ï
Tout manquement office du Permis
objet de cet acte.

‘des avances non
4

La Centrafricaine de Dé: j : mise à toutes le:
dispositions en vigueur, : en c ?cor i omanial, fisca,
douanier et forestier. ï

Le présent Décret qui abroge toutes es disp
et qui prend effet pour compter de la date de sa isera enrepistré et
publié au m ournal Offici

